03/15/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: PR 22-0005


                                      PR 22-0005                   FILEO
                                                                    MAR 1 5 2022
                                                                  Bowen Cireenvv000
                                                                Clerk of Supreme Court
 IN RE THE MOTION OF HANCE WESLEY                                  State of Montana

 MCKENZIE III FOR ADMISSION TO THE BAR                                   ORDER
 OF THE STATE OF MONTANA




      Hance Wesley McKenzie III has filed a motion for admission to the Bar of the State
of Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The
Bar Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that McKenzie has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Hance Wesley McKenzie III may be sworn in to the practice of law in the
State of Montana. Arrangements for swearing in may be made by contacting the office of
the Clerk of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this / 5 --diy of March, 2022.


                                                                    /11
                                                             Chief Justice




                                                          (Ye         (7—/(rt
    (......44   0/1        415.44
                             3




    eS24 in JUL.Justices




2